 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8       TIMOTHY ADDISON MCCAMEY,

 9                               Plaintiff,                 CASE NO. C19-699-RAJ-BAT

10           v.                                             ORDER DENYING MOTION TO
                                                            COMPEL DISCOVERY
11       SNOHOMISH COUNTY SHERIFF'S
         OFFICE, et al.,
12
                                 Defendants.
13
            On June 5, 2019, plaintiff filed a Discovery Motion. Dkt. 11. On May 24, 2019, the Court
14
     ordered service on defendants. Dkt. 7. Defendants waived service on June 5, 2019, (Dkt. 9) and
15
     thus have until July 23, 2019, to file an Answer. Plaintiff’s motion is therefore premature.
16
     Further, plaintiff has failed to certify he has in good faith conferred or attempted to confer with
17
     defendants before filing his motion, as required by Fed. R. Civ. Pro. 37(a)(1) and Local Rule 37.
18
     The Court accordingly DENIES plaintiff’s motion to compel discovery. Dkt. 11. The clerk shall
19
     provide a copy of this order to the parties.
20
            DATED this 6th day of June, 2019.
21

22

23
                                                                   A
                                                           BRIAN A. TSUCHIDA
                                                           United States Magistrate Judge


     ORDER DENYING MOTION TO COMPEL
     DISCOVERY - 1
